****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                          IN RE JACOB M.*
                             (AC 44233)
                   IN RE NATASHA T. ET AL.
                          (AC 44237)
                 Bright, C. J., and Moll and DiPentima, Js.

                                   Syllabus

The respondent parents filed separate appeals to this court from the judg-
    ments of the trial court terminating their parental rights with respect
    to the minor children, N and J. N and J are the biological children of
    the respondent mother and J is the biological child of the respondent
    father. The petitions were consolidated for trial. Held:
1. The respondents could not prevail on their claim that the trial court,
    relying on an executive order issued by the governor in response to the
    COVID-19 pandemic, improperly denied their joint motion for a mistrial
    on the basis of the court’s failure to render its judgments within 120
    days of the completion of the trial as required by statute (§ 51-183b),
    as the time limitation in § 51-183b properly had been suspended by the
    executive order at the time the judgments in the present case were
    rendered: the General Assembly set forth in statute (§ 28-9) a policy,
    which the governor followed, that, upon the governor’s declaration of
    a public health emergency pursuant to statute (§ 19-131a), the governor
    may suspend any statute that conflicts with the efficient and expeditious
    execution of civil preparedness functions or the protection of the public
    health, and such standards and limitations set forth by the legislature
    in § 28-9 (b) (1) were followed in the executive order suspending the 120
    day requirement set forth in § 51-183b, and a requirement of adherence
    to a strict time limitation on the rendering of judgments in civil cases
    at the outset of the COVID-19 pandemic, when there were critical short-
    ages in sanitizer and personal protective equipment, reasonably could
    have interfered with the health and safety of the judges of the Superior
    Court and courthouse staff, who reasonably would have had to enter
    courthouses in order to review materials and to perform tasks necessary
    for the rendering of civil judgments; moreover, the time limitation set
    forth in § 51-183b, contrary to the mother’s claim, was not jurisdictional,
    as § 51-183b related to the authority given to the Superior Court to
    render judgments in civil cases within a certain time frame, and did not
    pertain to the jurisdiction of the court to decide certain types of cases.
2. The trial court properly concluded that the Department of Children and
    Families made reasonable efforts to reunify the mother with the minor
    children, the evidence in the record having supported the court’s deter-
    mination; the department offered the mother many services over a num-
    ber of years, including mental health treatment, parent mentoring ser-
    vices, visitation services, domestic violence counseling and transportation,
    as well as substance abuse treatment, and the mother attended a partial
    hospitalization program and an intensive outpatient program; moreover,
    although the department suspended visitation on the recommendation
    of a therapist, on the basis that the visits to the mother, who was at that
    time incarcerated, caused the children much emotional distress, the depart-
    ment continued its reunification efforts by regularly communicating
    with the children’s therapist to inquire about the children’s ability to
    resume visitation and provided updates to the mother on the children.
3. The trial court properly concluded that the department made reasonable
    efforts to reunify the father with J, the evidence in the record having
    supported the court’s determination: the department referred the father
    for substance abuse services to address his admitted opioid dependence,
    but he did not complete those programs successfully, and the court
    properly determined that it was not unreasonable for the department
    not to have referred the father for mental health services when he denied
    having any mental health concerns; moreover, the department’s efforts
    regarding visitation were reasonable under the circumstances wherein
    J had negative reactions following visitation, and, although the court
    suspended visitation, the department communicated with the father
    regularly and the department continually contacted the therapist to
    assess whether resumption of visitation was advisable.
4. The trial court’s determination that the termination of the father’s parental
    rights was in the best interest of J was not clearly erroneous, as it was
    supported by the court’s findings and conclusions with respect to the
    applicable statutory (§ 17a-112 (k)) factors, as well as the court’s conclu-
    sion regarding J’s need for permanency and stability: the father failed
    to demonstrate, in relying on the therapist’s recommendation that the
    children establish positive memories of their biological parents, that it
    was not in J’s best interest to have the father’s parental rights terminated,
    as the therapist recommended open adoption and did not recommend
    reunification, the court reasonably found that the father was not pre-
    vented from having a meaningful relationship with J due to the unreason-
    able acts or conduct of another person, specifically, J’s foster mother,
    with whom J had bonded, and J’s therapist, but, rather, that it was his
    own actions that caused him not to have a meaningful relationship with
    J; moreover, although the father alleged that the department did not
    make reasonable efforts to reunite him with J, including offering him
    services to improve his parenting skills or referrals for mental health
    concerns, the record indicated that the father denied that he had any
    mental health concerns, the department offered the father timely and
    appropriate services from the start of the case, and the court determined
    that the father neither adjusted nor corrected his circumstances to make
    it in J’s best interest to be returned to him.
5. This court declined to review the mother’s claim that the trial court
    improperly denied her motion to intervene, filed after the trial court
    rendered judgments terminating her parental rights, in which she sought
    posttermination visitation with the minor children, as the record was
    inadequate to review this claim because the trial court did not file a
    memorandum of decision explaining its ruling and the mother did not
    file a notice pursuant to the applicable rule of practice (§ 64-1 (b))
    or a motion for articulation of the court’s factual and legal basis for
    its ruling.
          Argued February 18—officially released May 20, 2021**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of Middlesex, Juvenile Mat-
ters at Middletown, and tried to the court, Woods, J.;
judgments terminating the respondents’ parental rights,
from which the respondent father of Jacob M. and the
respondent mother of Natasha T. et al. filed separate
appeals to this court. Affirmed.
  Karen Oliver Damboise, for the appellant in Docket
No. AC 44233 (respondent father).
  Albert J. Oneto IV, assigned counsel, for the appellant
in Docket No. AC 44237 (respondent mother).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare Kindall, solicitor general, for the appel-
lee in both cases (petitioner).
  Chris Oakley, attorney for the minor children in
both cases.
                          Opinion

   DiPENTIMA, J. In these related appeals, the respon-
dents, mother and father, appeal from the judgments
of the trial court terminating their parental rights with
respect to their minor children and child, respectively.
The respondents both claim that the court improperly
(1) denied their joint motion for a mistrial, (2) con-
cluded that the Department of Children and Families
(department) made reasonable efforts to reunify them
with their children or child and (3) concluded that they
were unwilling or unable to benefit from reunification
efforts. In Docket No. AC 44233, the father additionally
claims that the court improperly concluded that (1) the
termination of his parental rights was in the best interest
of his son, Jacob, and (2) it lacked the authority to
grant posttermination contact. In Docket No. AC 44237,
the mother additionally claims that the court improperly
denied her postjudgment motion to intervene. We affirm
the judgments of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to the resolution of the
respondents’ claims on appeal. At the time of the court’s
July 21, 2020 judgments, Natasha, the biological daugh-
ter of the mother,1 was seven years old, and Jacob, the
biological son of both respondents, was four years old.
In its memorandum of decision, the court found the
following. ‘‘On November 22, 2016, [the department]
received a report alleging physical and emotional
neglect of Natasha . . . and Jacob . . . by [the
respondents]. Pursuant to the report, [the father] was
in a car accident at work and appeared to be under the
influence. [The father’s] boss then sent a friend to the
family residence. . . . The children were found to be
naked and soiled. They were brought to the maternal
grandparents’ home. Police went to the home where
the parents admitted to opioid overdoses while caring
for the children. At that time the department invoked
a ninety-six hour hold on behalf of both children.
   ‘‘On November 25, 2016, petitions of neglect and
motions for orders of temporary custody were filed
by [the petitioner, the Commissioner of Children and
Families]. The [orders of temporary custody were] . . .
granted on November 25, 2016, and sustained on
December 2, 2016. The children were adjudicated
neglected and committed to [the petitioner] on Decem-
ber 22, 2016. On February 8, 2017, they were sent to
live with their mother at the Amethyst House women
and children’s program. On March 30, 2017, they
returned to their apartment. . . . A motion to revoke
commitment was filed on May 8, 2017, and commitment
was revoked in a hearing on May 11, 2017 . . . . The
children were then placed under an order of protective
supervision for six months . . . which was extended
until December 7, 2017.
   ‘‘On December 1, 2017, [the mother] failed to attend
her criminal court sentencing hearing. A silver alert was
issued for Natasha and Jacob as [the respondents] fled
with the children. On December 2, 2017, the family was
found in a hotel . . . and the [respondents] were
arrested. A ninety-six hour hold was invoked and Jacob
and Natasha were placed in a nonrelative foster home.
An [order of temporary custody] was granted on Decem-
ber 5, 2017, and the children were committed to the
[petitioner] on December 13, 2017.
   ‘‘On September 25, 2018, [the petitioner] filed a per-
manency plan of [termination of parental rights] and
adoption and a termination of parental rights petition
[for each child]. Said permanency plan was approved
on November 15, 2018. A [termination of parental rights]
trial was held in this matter on September 17, 18, 25,
and 30, and October 2 and 28, 2019.’’
   In a memorandum of decision filed on July 21, 2020,
the court, Woods, J., terminated the parental rights of
the mother with respect to Natasha and Jacob, and
terminated the parental rights of the father with respect
to Jacob. On May 8, 2020, prior to the date of the filing
of the memorandum of decision, the respondents filed
a joint motion for a mistrial. In that motion, the respon-
dents argued that a mistrial was warranted due to the
court’s failure to render its judgments within 120 days
of the completion of trial in violation of General Statutes
§ 51-183b. The court, Woods, J., denied the motion on
July 30, 2020.
  These appeals followed. Additional facts and proce-
dural history will be set forth as necessary.
                             I
              SEPARATION OF POWERS
  Both respondents claim that the court, relying on
an executive order issued by the governor, improperly
denied their joint motion for a mistrial because the
court had failed to render its judgments within 120 days
of the completion of trial as required by § 51-183b. We
are not persuaded.
   To provide context for the respondents’ claim, we
discuss the relevant statutes and executive order. Sec-
tion 51-183b provides in relevant part: ‘‘Any judge of
the Superior Court . . . who has commenced the trial
of any civil cause . . . shall render judgment not later
than one hundred and twenty days from the completion
date of the trial of such civil cause. The parties may
waive the provisions of this section.’’ The respondents
did not waive the statutory provision, and it is undis-
puted that the court’s July 21, 2020 judgments were
rendered more than 120 days after the completion of
trial.
  On March 10, 2020, prior to the conclusion of the 120
day time limit, the governor issued a declaration of a
‘‘public health emergency and civil preparedness emer-
gency throughout the [s]tate, pursuant to [Connecticut
General Statutes §§] 19a-131a and 28-9’’ in order ‘‘to
limit the spread of COVID-19’’ due to the ‘‘global pan-
demic’’ and the ‘‘resulting shortages of personal protec-
tive equipment and other supplies that could jeopardize
public safety and civil preparedness.’’
   Section 28-9 (b) (1) provides in relevant part : ‘‘Fol-
lowing the Governor’s proclamation of a civil prepared-
ness emergency pursuant to subsection (a) of this sec-
tion or declaration of a public health emergency
pursuant to section 19a-131a, the Governor may modify
or suspend in whole or in part, by order as hereinafter
provided, any statute, regulation or requirement or part
thereof whenever the Governor finds such statute, regu-
lation or requirement, or part thereof, is in conflict
with the efficient and expeditious execution of civil
preparedness functions or the protection of the public
health. . . .’’
   On March 19, 2020, the governor issued Executive
Order No. 7G, which referenced the declaration of a
state of emergency and the confirmed spread of COVID-
19 in the United States and in Connecticut and which
suspended ‘‘[n]on-[c]ritical [c]ourt [o]perations and
[a]ssociated [r]equirements’’ in paragraph 2. Specifi-
cally, paragraph 2 (c) of Executive Order No. 7G sus-
pended ‘‘[a]ll time limitations for rendering judgments
in civil actions provided in [§] 51-183b . . . .’’
   The respondents claim that § 28-9, to the extent that
it permits the governor, pursuant to paragraph 2 (c) of
Executive Order No. 7G, to suspend the time limitation
for rendering civil judgments set forth in § 51-183b,
constitutes an unconstitutional delegation of the legisla-
ture’s lawmaking function. In particular, they contend
that the legislature’s delegation to the governor of its
exclusive lawmaking function to create statutes violates
the separation of powers provision of the Connecticut
constitution.
  Generally, the decision of a trial court to deny a
motion for a mistrial is reviewed under an abuse of
discretion standard. Hurley v. Heart Physicians, P.C.,
298 Conn. 371, 392, 3 A.3d 892 (2010). In the present
case, however, the court’s ruling on the motion for a
mistrial implicates a constitutional question over which
our review is plenary. Persels & Associates, LLC v.
Banking Commissioner, 318 Conn. 652, 668, 122 A.3d
592 (2015). Article second of the constitution of Con-
necticut, as amended by article eighteen of the amend-
ments, provides in relevant part: ‘‘The powers of govern-
ment shall be divided into three distinct departments,
and each of them confided to a separate magistracy,
to wit, those which are legislative, to one; those which
are executive, to another; and those which are judicial,
to another . . . .’’
   ‘‘[T]he primary purpose of [the separation of powers]
doctrine is to prevent commingling of different powers
of government in the same hands. . . . The constitu-
tion achieves this purpose by prescribing limitations
and duties for each branch that are essential to each
branch’s independence and performance of assigned
powers. . . . It is axiomatic that no branch of govern-
ment organized under a constitution may exercise any
power that is not explicitly bestowed by that constitu-
tion or that is not essential to the exercise thereof. . . .
   ‘‘The separation of powers doctrine serves a dual
function: it limits the exercise of power within each
branch, yet ensures the independent exercise of that
power. Nevertheless, it cannot be rigidly applied always
to render mutually exclusive the roles of each branch
of government. . . . [T]he great functions of govern-
ment are not divided in any such way that all acts of
the nature of the function of one department can never
be exercised by another department; such a division is
impracticable, and if carried out would result in the
paralysis of government. Executive, legislative and judi-
cial powers, of necessity overlap each other, and cover
many acts which are in their nature common to more
than one department.’’ (Citations omitted; internal quo-
tation marks omitted.) Massameno v. Statewide Griev-
ance Committee, 234 Conn. 539, 551-52, 663 A.2d 317
(1995); see also Casey v. Lamont       Conn. ,       ,
A.3d     (2021).
  Article third, § 1, of the Connecticut constitution pro-
vides in relevant part that: ‘‘The legislative power of
the state shall be vested in . . . the general assembly.
. . .’’ ‘‘The [lawmaking] power is in the legislative
branch of our government and cannot constitutionally
be delegated . . . but the General Assembly may carry
out its legislative policies within the police power of
the state by delegating to an administrative agency the
power to fill in the details.’’ (Citation omitted; internal
quotation marks omitted.) New Milford v. SCA Services
of Connecticut, Inc., 174 Conn. 146, 149, 384 A.2d
337 (1977).
   ‘‘A Legislature, in creating a law complete in itself
and designed to accomplish a particular purpose, may
expressly authorize an administrative agency to fill up
the details by prescribing rules and regulations for the
operation and enforcement of the law. In order to ren-
der admissible such delegation of legislative power,
however, it is necessary that the statute declare a legis-
lative policy, establish primary standards for carrying
it out, or lay down an intelligible principle to which the
administrative officer or body must conform, with a
proper regard for the protection of the public interests
and with such degree of certainty as the nature of the
case permits, and enjoin a procedure under which, by
appeal or otherwise, both public interests and private
rights shall have due consideration. . . . If the Legisla-
ture fails to prescribe with reasonable clarity the limits
of the power delegated or if those limits are too broad,
its attempt to delegate is a nullity.’’ (Citations omitted.)
State v. Stoddard, 126 Conn. 623, 628, 13 A.2d 586 (1940).
‘‘[T]he Stoddard rule clearly is applicable to delegations
of authority from the legislative to executive depart-
ment.’’ Bottone v. Westport, 209 Conn. 652, 660, 553
A.2d 576 (1989).
   Pursuant to the authority given to the governor by
the legislature in § 28-9, the governor’s suspension in
paragraph 2 (c) of Executive Order No. 7G of the time
limitation in § 51-183b was not inconsistent with the
constitutional principle that the General Assembly can-
not delegate its lawmaking power. The General Assem-
bly exercised its legislative power when it decided that
the governor could suspend statutes that conflict with
civil preparedness or public health upon the governor’s
ascertaining and declaring of the existence of a particu-
lar contingency. See Marshall Field & Co. v. Clark, 143
U.S. 649, 692–93, 12 S. Ct. 495, 36 L. Ed. 294 (1892); see
also Casey v. Lamont, supra,        Conn. .
   In Casey, our Supreme Court held that the plaintiffs,
who were the owners of a Connecticut pub that had
closed in response to executive orders that were issued
due to the COVID-19 pandemic, which pertained to on
premise consumption of alcoholic liquor, could not sat-
isfy their heavy burden of establishing that § 28-9 (b)
(1) and (7) was an unconstitutional delegation by the
General Assembly of its legislative powers to the gover-
nor in violation of the separation of powers provision
of the Connecticut constitution. Id.,     . Our Supreme
Court concluded that, ‘‘although the lawmaking power
is in the legislative branch of our government and can-
not constitutionally be delegated . . . the General
Assembly may carry out its legislative policies within
the police power of the state by delegating to an admin-
istrative agency the power to fill in the details . . . .
[T]he General Assembly has the right to determine in
the first instance what is the nature and extent of the
danger to the public health, safety, morals and welfare
and what are the measures best calculated to meet that
threat . . . . Once the General Assembly has made
that determination, it may carry out that policy by dele-
gating to the executive branch the power to fill in the
details in order to effectuate that policy.’’ (Citations
omitted; internal quotation marks omitted.) Id., .
   As stated by our Supreme Court in Casey, the General
Assembly set forth in § 28-9 the policy that the governor
was to follow, namely, that upon the proclamation of
a civil preparedness emergency or upon the declaration
of a public health emergency pursuant to § 19-131a, the
governor may suspend statutes that conflict with the
efficient and expeditious execution of civil prepared-
ness functions or the protection of public health. Id.,
   . The standards and limitations set forth by the legisla-
ture in § 28-9 (b) (1) were followed by the governor
in paragraph 2 (c) of Executive Order No. 7G. As a
precondition to the applicability of § 28-9 (b) (1), the
governor must first make a proclamation of a civil pre-
paredness emergency or a declaration of a public health
emergency, both of which the governor did on March
10, 2020, prior to the conclusion of the 120 day time
limit in the present case.
   In paragraph 2 (c) of Executive Order No. 7G, the
governor suspended the 120 day time limitation for
rendering judgments in civil actions provided in § 51-
183b. Executive Order No. 7G referenced the COVID-
19 ‘‘outbreak in the United States and confirmed spread
in Connecticut,’’ stated that the virus ‘‘spreads easily
from person to person and may result in serious illness
or death’’ and noted the ‘‘critical shortage of hand sani-
tizer and personal protective equipment.’’ A require-
ment of adherence to a strict time limitation on the
rendering of judgments in civil cases at the outset of
the COVID-19 pandemic, when there were critical short-
ages in sanitizer and personal protective equipment,
reasonably could have interfered with the health and
safety of the judges of the Superior Court and court-
house staff, who reasonably could have had to enter
courthouses in order to review materials and to perform
tasks necessary for the rendering of civil judgments.
   The mother argues, citing Waterman v. United Carib-
bean, Inc., 215 Conn. 688, 577 A.2d 1047 (1990), that
the time limitation in § 51-183b is jurisdictional. She
contends that article fifth, § 1, of the Connecticut consti-
tution provides the General Assembly alone with the
authority to define the jurisdiction of the Superior
Court.2 She argues that § 28-9 cannot be applied so as
to permit the governor to alter the jurisdiction of the
Superior Court because it is the General Assembly, and
not the executive branch, that ‘‘establishes the jurisdic-
tion of the Superior Court.’’ Piquet v. Chester, 306 Conn.
173, 188 n.14, 49 A.3d 977 (2012).
   This argument is misplaced because § 51-183b does
not relate to the jurisdiction of the Superior Court and
Waterman does not stand for the proposition that § 51-
183b is jurisdictional in nature. Section 51-183b does
not pertain to the jurisdiction of the court to decide
certain types of cases but, rather, it relates to the author-
ity given to the Superior Court to render judgments
in civil cases within a certain time frame. There is a
‘‘distinction between a trial court’s jurisdiction and its
authority to act under a particular statute. Subject mat-
ter jurisdiction involves the authority of a court to adju-
dicate the type of controversy presented by the action
before it. . . . Although related, the court’s authority
to act pursuant to a statute is different from its subject
matter jurisdiction. The power of the court to hear and
determine, which is implicit in jurisdiction, is not to be
confused with the way in which that power must be
exercised in order to comply with the terms of the
statute.’’ (Internal quotation marks omitted.) Wolfork
v. Yale Medical Group, 335 Conn. 448, 463, 239 A.3d
272 (2020).
   For the foregoing reasons, we conclude that the court
properly denied the respondents’ joint motion for a
mistrial. Although the court rendered its judgments out-
side the 120 day time limit in § 51-183b, that time limita-
tion properly had been suspended at the time when the
judgments in the present case were rendered.
                            II
               ADJUDICATORY PHASE
   The respondents each challenge independently the
court’s conclusions regarding the adjudicatory phase of
the termination proceeding made pursuant to General
Statutes § 17a-112 (j) (1) that the department made rea-
sonable efforts to reunify them with the children and
that the respondents were unwilling or unable to benefit
from such efforts. Before we address these claims, we
note the following facts as found by the court regarding
Natasha’s and Jacob’s visitation with the respondents
during their periods of incarceration. Natasha had diffi-
culty visiting the mother in prison and experienced high
anxiety and difficulty returning to her routine following
such visits. Natasha, who had witnessed the respon-
dents’ arrests, would indicate that the mother did not
protect her or keep her safe and expressed that she
did not want to visit the mother in prison. Jacob had
episodes of crying and complained of stomach aches
following visitation.3 While playing, Natasha and Jacob
would recreate the scene of the police arresting the
respondents. As a result of their anxiety, dysregulation
and concerning behavior, the children began therapy
with DaJavon Davis, a licensed marriage and family
therapist, in May, 2018. After working with the children,
Davis informed the department that they should not
visit the respondents until Natasha and Jacob were
better able to regulate their emotions through therapy.
   In June, 2018, the petitioner filed a motion for order,
seeking to have visitation suspended between the chil-
dren and the respondents, both of whom were incarcer-
ated at that time. In the motion, the petitioner stated
that Davis recommended that visitation be suspended
at that time ‘‘due to the negative impact these visits are
having on the children.’’ On August 22, 2018, following
an evidentiary hearing, the court, Sanchez-Figuerora,
J., granted the motion and determined that it was in
the children’s best interests to suspend the visits.
  The department conferred regularly with Davis to
assess the children’s fitness to resume contact with the
respondents. A phone call between the respondents and
the children took place on July 19, 2019, during which
time Natasha became upset and left the room. After
further work with Davis, Natasha sent photographs of
herself to the mother in August, 2019. The mother filed
a motion for a psychological evaluation of the family
in February, 2019. The court, Sanchez-Figueroa, J.,
granted the motion. Mary Cheyne, a psychologist who
conducted the psychological evaluation of the family,
stated in her evaluation that it would benefit the chil-
dren to form a positive relationship with the respon-
dents. Nevertheless, she concluded that it was best for
the children to achieve permanency through an open
adoption.
   The following principles guide our analysis. ‘‘A hear-
ing on a petition to terminate parental rights consists
of two phases, adjudication and disposition. . . . In
the adjudicatory phase, the trial court determines
whether one of the statutory grounds for termination
of parental rights [under . . . § 17a-112 (j)] exists by
clear and convincing evidence. If the trial court deter-
mines that a statutory ground for termination exists, it
proceeds to the dispositional phase.’’ (Internal quota-
tion marks omitted.) In re Shaiesha O., 93 Conn. App.
42, 47, 887 A.2d 415 (2006).
   ‘‘[T]he statutory requirement of § 17a-112 (j) (1) may
be satisfied in any one of three ways: (1) by showing
that the department made reasonable efforts to reunify;
(2) by showing that the parent was unable or unwilling
to benefit from reunification efforts; or (3) by a previous
judicial determination that such efforts were not appro-
priate. . . . The word reasonable is the linchpin on
which the department’s efforts in a particular set of
circumstances are to be adjudged, using the clear and
convincing standard of proof. Neither the word reason-
able nor the word efforts is, however, defined by our
legislature or by the federal act from which the require-
ment was drawn. . . . [R]easonable efforts means
doing everything reasonable, not everything possible.’’
(Citation omitted; internal quotation marks omitted.)
In re Jonathan C., 86 Conn. App. 169, 179, 860 A.2d
305 (2004).
   ‘‘Our Supreme Court clarified the applicable standard
of review of an appeal from a judgment of the trial court
pursuant to § 17a-112 (j). . . . [T]he court clarified that
[w]e review the trial court’s subordinate factual findings
for clear error. . . . We review the trial court’s ultimate
determination that a parent has failed to achieve suffi-
cient rehabilitation [or that a parent is unable to benefit
from reunification services] for evidentiary sufficiency.
. . . [I]t is appropriate to apply the same standard of
review of a trial court’s decision with respect to whether
the department made reasonable efforts at reunifica-
tion.’’ (Citations omitted; internal quotation marks omit-
ted.) In re Corey C., 198 Conn. App. 41, 59, 232 A.3d
1237, cert. denied, 335 Conn. 930, 236 A.3d 217 (2020).
                            A
  In AC 44237, the mother claims that the court improp-
erly concluded that the department made reasonable
efforts to reunify her with Natasha and Jacob. We dis-
agree.
   The following additional facts, as found by the court,
are relevant. The court found that the department
referred the mother ‘‘to many services over a number
of years to assist her in an effort to reunify her with
Natasha and Jacob. [The department] has offered her
substance abuse treatment, mental health treatment,
parent mentoring services, visitation services, domestic
violence counseling, and transportation.’’ The court
noted that, in 2016, the mother had admitted to using
heroin daily and to having overdosed on heroin on
November 22, 2016. She accepted services at the Recov-
ery Specialist Voluntary Program, where it was recom-
mended that she attend a partial hospitalization pro-
gram at the Rushford Center on December 5, 2016. In
November, 2016, the department referred the mother
to the Amethyst House, a residential substance abuse
program, which she entered in January, 2017. The chil-
dren were reunited with the mother at the Amethyst
House on March 30, 2017, and returned to their apart-
ment. She was discharged to the Rushford Center to
attend a partial hospitalization program and an inten-
sive outpatient program, both of which she completed
successfully, and she was discharged from the Rushford
Center in September, 2017. The court further found
that ‘‘[s]ubsequent to [the] mother’s incarceration on
December 1, 2017, the department continued to make
reasonable reunification efforts by maintaining monthly
phone contact with [the mother] to address the status
of the case.’’
   The mother’s argument on appeal focuses on the
time frame following the court’s August 22, 2018 order
suspending visitation, and she contends that the depart-
ment did not make any effort to reunify her with her
children during that time frame. She argues that, ‘‘[i]n
view of the dearth of evidence surrounding the petition-
er’s efforts to investigate whether family therapy of the
kind recommended by . . . Cheyne would have amel-
iorated the children’s fears about visiting the respon-
dent within a prison setting, it was not clear from the
record that there was nothing more the department
could have done [to reunite the family].’’ (Internal quo-
tation marks omitted.)
   The mother mischaracterizes the recommendations
of Cheyne, who did not recommend that the children
and the respondents engage in some type of family
therapy while the mother was incarcerated.4 Rather,
Cheyne discussed an eventual progression toward in
person contact ‘‘in a perceived safe place,’’ but stressed
that she did not recommend reunification in her evalua-
tion ‘‘because, even while [the respondents] seem to
have made some strides in terms of their personal
growth and in their substance abuse, I also know that
them being incarcerated is a very contained environ-
ment and I wouldn’t be comfortable talking about any
kind of reunification until I saw a good twelve to eigh-
teen plus months of appropriate behavior outside of
incarceration and that’s too long for these children to
wait for permanency.’’ The goal of Cheyne’s recommen-
dations was not to reduce the children’s negative reac-
tions to visiting their mother in prison.5 Rather, Cheyne
testified at trial that her recommendations focused on
how positive memories of their biological parents
would assist in the children’s emotional well-being. She
testified that she recommended ‘‘what would take the
form of a reunification therapy but not necessarily
reunification’’ and suggested therapeutically arranged
contacts, through Davis, to assist with forming positive
memories. She specified that Davis would determine
the extent to which the children were able to reach out
and specified that the respondents’ responses would be
reviewed by Davis before the children received them.
   There was evidence that the process described by
Cheyne was underway. During the mother’s incarcera-
tion, there initially were visits between the mother and
the children, but Davis noted the adverse reactions of
the children to such visits and recommended that the
visits be suspended until the children were better able
to regulate their emotions through therapy. A phone
call between the respondents and the children took
place in July, 2019, but Natasha became upset and left
the room. Eventually in August, 2019, at Natasha’s
request, and with the assistance of a social worker,
photographs of herself were sent to the mother. After
visitation was suspended, a social worker requested
monthly updates from Davis regarding the children’s
therapy, specifically as to whether the children were
ready to resume visitation. In addition, a social worker
called the mother monthly to provide updates on the
children and to receive updates from the mother on
her participation in programs while incarcerated.
   These facts are much different than those in In re
Oreoluwa O., 321 Conn. 523, 139 A.3d 674 (2016) (Oreo-
luwa), on which the mother principally relies. In Oreo-
luwa, our Supreme Court reversed the judgment of the
trial court terminating the parental rights of the father,
who lived in Nigeria and who had difficulty traveling
to the United States to visit his biological son who had
a medically complex heart condition. Id., 526–43. The
court determined that the trial court based its review
of the efforts made by the department to reunify on a
presumption that the father needed to be present in
this country in order to engage in reunification efforts
because Oreoluwa could not travel to Nigeria due to
medical issues. Id., 542–43. The court noted that no
evidence was presented ‘‘regarding any additional steps
taken to obtain more specific information about when
Oreoluwa may be cleared to travel or at least when the
medical authorities would have some clarity regarding
his future ability to travel. Because the respondent
[father] was having difficulty traveling to this country
to be with Oreoluwa, the department’s utter failure to
determine when Oreoluwa would be able to travel to
Nigeria can hardly be taken as evidence of an effort to
reunify the two.’’ Id., 543. The court further reasoned
that no evidence was presented regarding the depart-
ment’s efforts to investigate the type of medical care
that Oreoluwa would receive in Nigeria. Id., 542–43.
The court stated that ‘‘[w]ithout updated medical infor-
mation regarding Oreoluwa’s ability to travel and medi-
cal needs, however, we conclude that the commissioner
did not meet the burden of demonstrating that the
department did everything reasonable under the cir-
cumstances to reunite the respondent with Oreoluwa.’’
(Internal quotation marks omitted.) Id., 546.
   The mother argues that her situation is similar to
that of the respondent father in Oreoluwa, who was
‘‘confined’’ to the country of Nigeria and whose child
had a complex medical condition because she ‘‘could
not visit with the children due to their medical complex-
ity without the assistance of the petitioner, as an agent
of the state, to investigate services that would be logi-
cally calculated to overcome the physical and medical
barriers preventing the visits with the children.’’
   The present case and Oreoluwa are inapposite. In
Oreoluwa, the department failed to make any effort to
determine whether the child was medically able to
travel to Nigeria. Unlike the minor child in Oreoluwa,
who never visited his father in Nigeria, the children in
the present case actually visited the mother in prison
until visits were suspended. Further, the department
made reasonable efforts by regularly communicating
with Davis to inquire about the children’s ability to
resume visitation. Additionally, in the present case,
unlike in Oreoluwa, the reunification efforts made by
the department following the court’s suspension of visi-
tation comprised only one segment in a series of reunifi-
cation services provided to the mother. In Oreoluwa,
the entirety of the reunification efforts took place under
circumstances wherein the department never investi-
gated whether the child could travel to Nigeria to visit
the biological father. In re Oreoluwa O., supra, 321
Conn. 545.
  Although the mother’s argument focuses on only one
time frame, we note that throughout the entire process
the department made reasonable efforts to reunify the
mother with the children. The department offered the
mother mental health treatment, parent mentoring ser-
vices, visitation services, domestic violence counseling
and transportation. The mother, who had admitted to
having overdosed on heroin and to using heroin daily,
was provided with substance abuse treatment by the
department. The children were placed at the Amethyst
House with the mother and she was provided with fur-
ther substance abuse treatment, including a partial hos-
pitalization program and an intensive outpatient pro-
gram at the Rushford Center. We conclude, on the basis
of this record, that the court’s conclusion that the
department made reasonable efforts to reunify the
mother with the children was supported sufficiently by
the evidence.
                           B
   In AC 44233, the father claims that the court improp-
erly concluded that the department made reasonable
efforts to reunify him with Jacob. We disagree.
   The following additional facts, as found by the trial
court, are relevant. The court found that the department
made ‘‘extensive efforts to find and engage [the father]
in services for the purposes of reunification. [The
father] was referred to Fostering Family Services in
December, 2016, for supervised visiting and parenting
education. He attended only a few sessions and did not
successfully complete the program. On December 7,
2016, [the father] submitted to a substance abuse evalu-
ation and urine screen at Rushford Center. [The father]
reported that he had a history of opioid dependence
covering several years. Nevertheless, [the father] was
recommended for detox but declined and reported that
he had already undergone primary withdrawal. He also
declined the partial hospitalization program . . . due
to work concerns on December 9, 2016. In March of
2017, [the father] stopped working with Rushford Cen-
ter and [Recovery Specialist Voluntary Program] case
management services. He did not successfully complete
these programs. In January, 2017, [the father] was
referred to 24/7 Dads Program. He never followed
through with the program. [The father] never engaged
in any mental health treatment and denied he had any
mental health issues. . . . The department continued
to make reasonable efforts to reunify [the father] with
Jacob . . . while incarcerated by maintaining monthly
communication with him to inform him of Jacob’s status
and to receive updates on his participate in services
while incarcerated.’’
  The father does not contest any of these factual find-
ings. Instead, he argues that the department offered
only ‘‘minimal services’’ to him. He contends that the
court identified his ‘‘presenting problems’’ as unad-
dressed mental health concerns, but that ‘‘there was no
evidence that the department ever referred [him] to
mental health services.’’ We are not persuaded.
   The court found that the father reported, at a Decem-
ber, 2016 substance abuse evaluation and urine screen
at the Rushford Center, that he had a history of opioid
dependence covering several years. The department
provided the father with referrals for multiple services
relating to his substance abuse. The father, however,
denied any mental health concerns. In a social study
for the termination of parental rights, dated March 18,
2019, which was admitted as a full exhibit at trial, it
was reported that ‘‘[the father] has not been engaged
in any mental health treatment since the inception of
this case. [The father] has denied any mental health
issues.’’ Under the circumstances of the present case,
wherein the department referred the father for sub-
stance abuse services to address his admitted opioid
dependence, but where the father did not complete
those programs successfully, the court properly deter-
mined that it was not unreasonable for the department
not to have referred him for mental health services
when he had denied having any mental health concerns.
   The father further argues that the department did
not make reasonable efforts regarding visitation.6 He
contends that the ‘‘department’s efforts to reunify are
dictated by the particular deficiencies in the parent-
child relationship. . . . The deficiencies in this particu-
lar parent-child relationship was that they were not
visiting at all.’’ He further contends that the department
did not provide guidance, through changing the specific
steps following the order suspending visitation, as to
what he could have done to resume visitation. We are
not persuaded.
   The department referred the father for services relat-
ing to any ‘‘deficiencies in the parent-child relationship’’
caused by his opioid dependence. With respect to visita-
tion, it was suspended due to the negative reaction of
the children. Contrary to the father’s contention that the
social worker ceased contacting him in the six months
following the order suspending visitation, the court
found that the department communicated with the
father monthly to provide updates on Jacob’s status
and to receive updates from him regarding his participa-
tion in services while incarcerated, and that the depart-
ment conferred regularly with Davis to assess the chil-
dren’s fitness to resume contact with the respondents.
These findings are not clearly erroneous. There was
evidence that a social worker contacted the father
monthly and sought monthly updates from Davis
regarding the children’s progress in therapy and regard-
ing whether the children were ready to resume visita-
tion. As we have noted previously, ‘‘[r]easonable efforts
means doing everything reasonable, not everything pos-
sible.’’ (Internal quotation marks omitted.) In re Jona-
than C., supra, 86 Conn. App. 179. The department’s
efforts regarding visitation were reasonable under the
circumstances wherein Jacob had negative reactions
following visitation, the court suspended visitation, the
department checked in with the father regularly and
the department continually contacted Davis to assess
whether resumption of visitation was advisable. On the
basis of this record, we conclude that the court’s conclu-
sion that the department made reasonable efforts to
reunify the father with Jacob was supported by suffi-
cient evidence.
                             C
  In their respective appeals, both respondents claim
that the court improperly determined that they were
unwilling or unable to benefit from reunification efforts.
We need not review these claims because we have deter-
mined that the court’s conclusion that the department
made reasonable reunification efforts regarding both
respondents was adequately supported by the evidence.
  ‘‘ ‘Because the two clauses [of § 17a-112 (j) (1)] are
separated by the word ‘‘unless,’’ this statute plainly is
written in the conjunctive. Accordingly, the department
must prove either that it has made reasonable efforts
to reunify or, alternatively, that the parent is unwilling
or unable to benefit from reunification efforts. Section
17a-112 (j) clearly provides that the department is not
required to prove both circumstances. Rather, either
showing is sufficient to satisfy this statutory element.’ ’’
(Emphasis in original.) In re Paul O., 141 Conn. App.
477, 485, 62 A.3d 637, cert. denied, 308 Conn. 933, 64
A.3d 332 (2013). Because we have concluded that the
court properly determined that the department made
reasonable efforts to reunify the respondents with their
respective child or children, we do not reach the respon-
dents’ additional claims regarding the court’s conclu-
sion that they were unable or unwilling to benefit from
reunification. See id.
                            III
                DISPOSITIONAL PHASE
  In AC 44233, the father additionally claims that the
court improperly concluded that the termination of his
parental rights was in the best interest of Jacob. We
disagree.
   We first set forth the following applicable legal stan-
dards. ‘‘In the dispositional phase of a termination of
parental rights hearing, the emphasis appropriately
shifts from the conduct of the parent to the best interest
of the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . In the dis-
positional phase of a termination of parental rights hear-
ing, the trial court must determine whether it is estab-
lished by clear and convincing evidence that the
continuation of the [respondent’s] parental rights is not
in the best interest of the child. In arriving at this deci-
sion, the court is mandated to consider and make writ-
ten findings regarding seven statutory factors deline-
ated in [§ 17a-112 (k)]. . . . The seven factors serve
simply as guidelines for the court and are not statutory
prerequisites that need to be proven before termination
can be ordered. . . . There is no requirement that each
factor be proven by clear and convincing evidence.’’
(Footnote omitted; internal quotation marks omitted.)
1271 (2015); see In re Kiara Liz V., 203 Conn. App.
613, 626, A.3d (2021) (determination that termina-
tion of parental rights is in best interest of child over-
turned only if trial court’s findings are clearly errone-
ous); see also General Statutes § 17a-112 (k).7
   ‘‘[T]he fact that the legislature [had interpolated]
objective guidelines into the open-ended fact-oriented
statutes which govern [parental termination] disputes
. . . should not be construed as a predetermined
weighing of evidence . . . by the legislature. [If] . . .
the record reveals that the trial court’s ultimate conclu-
sions [regarding termination of parental rights] are sup-
ported by clear and convincing evidence, we will not
reach an opposite conclusion on the basis of any one
segment of the many factors considered in a termination
proceeding . . . . Indeed . . . [t]he balancing of
interests in a case involving termination of parental
rights is a delicate task and, when supporting evidence
is not lacking, the trial court’s ultimate determination
as to a child’s best interest is entitled to the utmost
deference. . . . [A] trial court’s determination of the
best interests of a child will not be overturned on the
basis of one factor if that determination is otherwise
factually supported and legally sound.’’ (Citations omit-
ted; internal quotation marks omitted.) In re Nevaeh
W., 317 Conn. 723, 739–40, 120 A.3d 1177 (2015).
   The court considered and made written findings as
to all seven statutory factors. The father challenges the
court’s findings and conclusions with respect to four
of those factors. For our analysis regarding some of
these challenged factors, the court’s findings regarding
visitation, which are detailed in part II of this opinion,
are relevant.
   The father argues, with respect to the reasonable
efforts factor, § 17a-112 (k) (2), that the department has
not made reasonable efforts to reunite Jacob with him.
He contends that the department did not make any
referrals for mental health services or for services to
improve his parenting skills. The father overlooks the
court’s finding that he had denied that he had any mental
health concerns. The court determined that the depart-
ment offered him ‘‘appropriate and timely services from
the beginning of the case’’ including ‘‘invitations to par-
ticipate in Administrative Case Reviews, supervised vis-
itations, Rushford Center Recovery Specialist Voluntary
Program . . . 24/7 Dads Program, Considered
Removal Team Meeting, ABH referrals, permanency
team meetings, DCF Regional Resource Group and the
Fostering Family Services Program.’’ The court found
that the ‘‘timeliness, nature, and extent of the services
offered by [the department] to be fair and reasonable.’’
These findings are not clearly erroneous.
  The court determined that the father neither adjusted
nor corrected his circumstances to make it in Jacob’s
best interest to be returned to him. See General Statutes
§ 17a-112 (k) (6). The father contends that he partici-
pated in various programs, including a drug and alcohol
program as well as a fatherhood program while incar-
cerated in order to adjust his circumstances. Despite
any progress the father made during incarceration, the
court noted that Cheyne indicated that he would require
another twelve to eighteen months of documented
sobriety postincarceration, compliance with probation,
gainful employment and stable housing before she
would consider recommending reunification. ‘‘[W]e will
not scrutinize the record to look for reasons supporting
a different conclusion than that reached by the trial
court.’’ (Internal quotation marks omitted.) In re Anais-
haly C., 190 Conn. App. 667, 692, 213 A.3d 12 (2019).
   Regarding the feelings and emotional ties factor,
§ 17a-112 (k) (4), the court noted the physical and emo-
tional discomfort experienced by Jacob, who was four
years old at the time of the court’s decision, and his
older sister, Natasha, as a result of having visited the
respondents in prison. The court noted that ‘‘[t]he chil-
dren have been in their current legal risk preadoptive
placement since April, 2018. They have bonded with
their foster parents who provide them with safety and
security. They have developed emotional ties with their
foster parents who they call ‘mom and dad.’ ’’8 The
father argues that even though the children had not
seen him for one year, they still had negative feelings
toward him, which indicates that something else was
at play. We will address the father’s argument regarding
alleged interference in his relationship with Jacob when
reviewing his argument regarding the statutory factor
in § 17a-112 (k) (7). For purposes of his emotional ties
argument, we note that it is clear from the court’s find-
ings and the record that the court’s order regarding
the suspension of visitation was due to the children’s
negative reactions following visitation with the respon-
dents. We further note that when addressing the emo-
tional ties factor, it was proper for the court to consider
the bond that Jacob had with the preadoptive parents.
‘‘In considering the minor child’s emotional ties under
§ 17a-112 (k) (4), it is appropriate for the trial court to
consider the [child’s] emotional ties to the preadoptive
foster family in considering whether termination of the
respondent’s parental rights [is] in the children’s best
interest[s].§ (Internal quotation marks omitted.) In re
Elijah G.-R., 167 Conn. App. 1, 30–31, 142 A.3d 482
(2016).
   Regarding § 17a-112 (k) (7), the father argues that he
was prevented from maintaining a meaningful relation-
ship with Jacob due to the unreasonable conduct of
the foster mother and Davis. With respect to Davis, the
father highlights events leading up to Davis’ recommen-
dation to suspend visits including testimony during the
evidentiary hearing on the motion to suspend visitation,
such as Davis’ statement on cross-examination that he
had two sessions with Jacob prior to recommending
that visitation be suspended. We do not agree with the
father’s argument that the circumstances under which
Davis made his recommendation to suspend visitation
somehow indicate that Davis engaged in unreasonable
conduct that prevented the father from maintaining a
meaningful relationship with Jacob. The court found
that visitation between the children and the respon-
dents ‘‘caused so much physical and emotional distress
to the children that their therapist [Davis] petitioned
the court to suspend such contact. The court granted
a suspension of visitation between the children and
parents as a result of the children’s physical and emo-
tional distress before and after visits.’’ The court found
that the father was not prevented from having a mean-
ingful relationship with Jacob due to the unreasonable
acts or conduct of another person but rather that it
was his own actions that caused him not to have a
meaningful relationship with Jacob. This finding is sup-
ported by the record and, therefore, is not clearly erro-
neous.
   Regarding the father’s argument as to the foster
mother, we note that the issue of whether her actions
contributed to the children’s negative feelings toward
the respondents was a contested issue at trial. The
father highlights the testimony of the guardian ad litem
in support of his argument. There was ample testimony
from the foster mother, Davis and Cheyne that the foster
mother acted appropriately. The court found that the
foster mother facilitated visitation between Jacob and
the father. We cannot second-guess credibility determi-
nations of the trial court on appeal. See In re Jason
M., 140 Conn. App. 708, 736, 59 A.3d 902, cert. denied,
308 Conn. 931, 64 A.3d 330, cert. denied sub nom. Char-
line P. v. Connecticut Dept. of Children & Families,
571 U.S. 1079, 134 S. Ct. 701, 187 L. Ed. 2d 564 (2013).
   The father further argues that termination of his
parental rights is not in Jacob’s best interest because
Jacob deserved the opportunity to form positive memo-
ries of him. The father contends that Cheyne recom-
mended that the children establish positive memories
of their biological parents. Termination of the father’s
parental rights to Jacob does not necessarily nullify
Cheyne’s recommendation. Cheyne’s focus was on the
well-being of the children when she described a process
by which the children could form positive memories of
their biological parents for their own well-being.
Cheyne testified that she was not recommending that
the department or the court pursue reunification, and
stated in her evaluation that an open adoption would
be best.
   Additionally, the court’s determination that termina-
tion of the father’s parental rights was in Jacob’s best
interest is also supported by the remaining statutory
factors, as well as the court’s conclusion regarding the
need for permanency and stability. See, e.g., In re Elijah
G.-R., supra, 167 Conn. App. 34. The father has failed
to demonstrate that the court’s determination that the
termination of his parental rights was in the best interest
of Jacob was clearly erroneous.
                            IV
           POSTTERMINATION CONTACT
   In AC 44233, the father additionally claims that the
court improperly concluded that it lacked authority to
grant posttermination contact. The father directs our
attention to a discussion during trial in which the court
stated: ‘‘I don’t believe, and of course counsel can
inform the court in their posttrial briefs, that there’s any
authority that the court can require [posttermination]
communication to continue.’’ The court did not make
a ruling regarding posttermination contact but, rather,
invited counsel to include such authority in the posttrial
briefs, if so inclined. Moreover, the father did not
request during trial or in his joint posttrial brief that
the court order posttermination contact, and, therefore,
the claim is unreviewable. ‘‘Our appellate courts, as a
general practice, will not review claims made for the
first time on appeal. . . . [B]ecause our review is lim-
ited to matters in the record, we [also] will not address
issues not decided by the trial court. . . . The purpose
of our preservation requirements is to ensure fair notice
of a party’s claims to both the trial court and opposing
parties.’’ (Internal quotation marks omitted.) Guddo v.
Guddo, 185 Conn. App. 283, 286–87, 196 A.3d 1246
(2018).
                             V
               MOTION TO INTERVENE
   In AC 44237, the mother additionally challenges the
court’s denial of her posttermination motion to inter-
vene in which she sought posttermination visitation
with the children. In the unusual procedural posture of
this case, the mother, who was a party to the termina-
tion proceedings, filed a motion to intervene in Septem-
ber, 2020, after the trial court had rendered its July,
2020 judgments terminating her parental rights to the
children. In her motion, the mother argued that the
court should grant her motion to intervene pursuant to
General Statutes § 46b-121 and In re Ava W., 336 Conn.
545,     A.3d      (2020). The court summarily denied
the motion.
   The mother argues that the court improperly denied
her motion to intervene in which she sought posttermi-
nation visitation with the children.9 Because the record
is inadequate, we decline to review this claim. ‘‘[P]ursu-
ant to Practice Book § 64-1 (a), the court [is] required
to state, either orally or in writing, a decision that
encompassed its conclusion as to each claim of law
raised by the parties and the factual basis therefor. . . .
If an oral decision is rendered, a signed transcript of
any appeal. If the court fails to file an oral or written
decision, the appellant, who has the duty to provide an
adequate record for appellate review; see Practice Book
§ 61-10; must file a notice to that effect with the appel-
late clerk in accordance with Practice Book § 64-1 (b).’’
(Internal quotation marks omitted.) Gordon v. Gordon,
148 Conn. App. 59, 66–67, 84 A.3d 923 (2014).
   The court did not file a written memorandum of deci-
sion explaining its ruling. The mother did not file a
notice pursuant to Practice Book § 64-1 (b) with the
Office of the Appellate Clerk, nor did she file a motion
asking the court to articulate the factual and legal basis
for its ruling. See Practice Book § 66-5. On the record
before us, we are left to speculate as to the court’s
reasons for denying the motion to intervene. The court
could have, inter alia, concluded that a biological parent
has no right to seek visitation after judgments terminat-
ing parental rights to her children have been rendered
or it could have determined on the merits that postter-
mination visitation was not appropriate under the cir-
cumstances.10 Because we do not know the trial court’s
factual or legal bases for denying the motion, the record
is inadequate for us to review this claim.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in these
appeals are not disclosed. The records and papers of these cases shall be
open for inspection only to persons having a proper interest therein and
upon order of the Appellate Court.
   ** May 20, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     In its memorandum of decision, the court also terminated the parental
rights of Natasha’s biological father, Charles L., who did not participate in
this appeal.
   2
     Article fifth, § 1, of the Connecticut constitution, as amended by article
twenty, § 1, of the amendments, provides: ‘‘The judicial power of the state
shall be vested in a supreme court, an appellate court, a superior court, and
such lower courts as the general assembly shall, from time to time, ordain
and establish. The powers and jurisdiction of these courts shall be defined
by law.’’
   3
     The court found that, in November, 2018, Jacob had surgery to remove
his appendix and a section of diseased bowel. The court noted that his
therapist, DaJavon Davis, worked with Jacob to address his negative reac-
tions to visitation.
   4
     In her evaluation, Cheyne stated that ‘‘[r]eunification would need to be
conducted within a therapeutic framework of, or similar to, parent-child
reunification therapy. Only if that is successful will [the] children feel com-
fortable visiting with their parents. And, this cannot begin until [the] parents
are no longer incarcerated.’’ In her evaluation, however, Cheyne recom-
mended open adoption.
   5
     If the mother wanted investigation into this type of therapy, she could
have requested that the department make such an effort. See In re Corey
C., supra, 198 Conn. App. 64 (respondent’s failure to request certain services
undermines argument that services were part of what department should
have provided as part of reasonable efforts to reunify).
   6
     He also contends that, prior to the suspension of visitation in August,
2018, he did not have visitation with Jacob in March, 2018, April, 2018, June,
2018, or July, 2018, in violation of General Statutes § 17a-10a (a). We note
that the father’s argument ignores that there is no statutory guarantee of
visitation on any certain or definite timetable, but rather it is ‘‘based upon
consideration of the best interests of the child.’’ General Statutes § 17a-10a
(b). The father did not raise this issue in his posttrial brief or at trial and,
understandably, the court did not address this issue. Accordingly, we do
not review it. Guddo v. Guddo, 185 Conn. App. 283, 286–87, 196 A.3d 1246
(2018) (because our review is limited to matters in record we do not address
issues not decided by trial court).
   7
     General Statutes § 17a-112 (k) provides in relevant part that, ‘‘in determin-
ing whether to terminate parental rights under this section, the court shall
consider and shall make written findings regarding: (1) The timeliness,
nature and extent of services offered, provided and made available to the
parent and the child by an agency to facilitate the reunion of the child with
the parent; (2) whether the Department of Children and Families has made
reasonable efforts to reunite the family pursuant to the federal Adoption
and Safe Families Act of 1997, as amended from time to time; (3) the terms
of any applicable court order entered into and agreed upon by any individual
or agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   8
     The court discussed the respondents and the children together in some
contexts. Our resolution of this claim focuses on the father and Jacob.
   9
     The mother further argues that, as a biological parent, she has standing
to seek a determination of her visitation rights pursuant to a writ of habeas
corpus. Whether the mother would have standing to bring a writ of habeas
corpus to seek visitation is not properly before us in this appeal because
it was not raised in the trial court. The mother did not seek a writ of habeas
corpus nor did she raise an issue in her motion to intervene that might
cause a court to consider construing that motion as such. Because the issue
has not been raised in the trial court, we do not address it on appeal. See
Guddo v. Guddo, supra, 185 Conn. App. 286–87.
   10
      The mother argues that an analysis of the prudential considerations
mentioned in In re Ava W., supra, 336 Conn. 545, indicates that she had a
right to be heard on her motion to intervene. Our Supreme Court stated in
In re Ava W., that ‘‘a trial court has authority to issue a posttermination
visitation order that is requested within the context of a termination proceed-
ing, so long as it is necessary or appropriate to secure the welfare, protection,
proper care and suitable support of the child. That authority derives from
the court’s broad common-law authority over juvenile matters and the legis-
lature’s enactment of § 46b-121 (b) (1) codifying that authority.’’ Id., 548–49.
The court explained that ‘‘[w]e do not opine upon whether a trial court has
authority to consider a request for posttermination visitation made after
parental rights have been terminated.’’ (Emphasis omitted.) Id., 590 n.18.
This statement by our Supreme Court indicates that it did not resolve in In
re Ava W., the issue of whether a trial court has the authority to consider
a posttermination request for visitation. The mother has not cited any case
law, nor are we aware of any, to suggest that she is entitled to a hearing
on a postjudgment motion to intervene seeking visitation in a case in which
she was a party.